--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AFH Acquisition IV, Inc. 8-K [afhacq4-8k_0429.htm]
 
Exhibit 10.3

 


 


 
 


 


EMMAUS HOLDINGS, INC.
 
2011 Stock Incentive Plan
 







 
 

--------------------------------------------------------------------------------

 
 
Emmaus Holdings, Inc. 2011 Stock Incentive Plan
 
ARTICLE I
GENERAL
 
1.1           General


The Emmaus Holdings, Inc. 2011 Stock Incentive Plan (the “Plan”) is designed to
provide incentive compensation to certain selected individuals deemed by the
Board, or its designee, to be critical to the business of Emmaus Holdings, Inc.
(the “Company”), and its Affiliates.  Capitalized terms used herein shall have
the meanings given in Article III below.


1.2           Administration


(a)           Administration by Committee; Constitution of Committee.  The Plan
shall be administered by the Compensation Committee of the Board of Directors of
the Company (the “Board”) or such other committee or subcommittee as the Board
may designate (the “Committee”).  The members of the Committee shall be
appointed by, and serve at the pleasure of, the Board.  It is intended that at
all times the Committee shall consist solely of Qualified Members, the number of
whom shall not be less than two, provided that the fact that the Committee is
not so comprised will not invalidate any grant hereunder that otherwise
satisfies the terms of the Plan.  A “Qualified Member” is both a “non-employee
director” within the meaning of Rule 16b-3 promulgated under the Securities
Exchange Act of 1934 (the “1934 Act”) and an “outside director” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).  If the Committee does not exist, or for any other reason determined by
the Board, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.


(b)           Committee’s Authority.  The Committee shall have the authority to
(i) exercise all of the powers granted to it under the Plan, (ii) construe,
interpret and implement the Plan and any Award Agreement issued under the Plan,
(iii) prescribe, amend and rescind rules and regulations relating to the Plan,
including rules governing its own operations, (iv) make all determinations
necessary or advisable in administering the Plan, (v) correct any defect, supply
any omission and reconcile any inconsistency in the Plan, and (vi) amend the
Plan to reflect changes in applicable law.


(c)           Committee Action; Delegation.  Except as otherwise required by
applicable law, actions of the Committee shall be taken by the vote of a
majority of its members.  Any action may be taken by a written instrument signed
by a majority of the Committee members, and action so taken shall be fully as
effective as if it had been taken by a vote at a meeting.  Notwithstanding the
foregoing or any other provision of the Plan, the Committee (or the Board acting
instead of the Committee), may delegate to one or more officers of the Company
the authority to designate the individuals (other than such officer(s)), among
those

 
- 1 -

--------------------------------------------------------------------------------

 

eligible to receive Awards pursuant to the terms of the Plan, who will receive
Awards under the Plan and the size of each such Award, to the fullest extent
permitted by Section 157 of the Delaware General Corporation Law (or any
successor provision thereto), provided that the Committee shall itself grant
Awards to those individuals who could reasonably be considered to be subject to
the insider trading provisions of Section 16 of the 1934 Act or whose Awards
could reasonably be expected to be subject to the deduction limitations of
Section 162(m) of the Code.


(d)           Determinations Final.  The determination of the Committee on all
matters relating to the Plan or any Award under the Plan shall be final, binding
and conclusive.


(e)           Limit on Committee Members’ Liability.  Members of the Committee,
any person acting pursuant to authority delegated by the Committee, and any
officer or employee of the Company or Affiliate acting at the direction or on
behalf of the Committee or a delegee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.


1.3           Persons Eligible for Awards


The persons eligible to receive Awards under the Plan are those officers,
directors (whether or not they are employed by the Company), and executive,
managerial, professional or administrative employees of, and consultants to, the
Company and any Affiliate of the Company as the Committee in its sole discretion
shall select.


1.4           Types of Awards Under Plan


The Awards available for grant hereunder shall be those described in Article II
below.


1.5           Shares Available for Awards; Adjustments to Awards


(a)           Aggregate Number Available; Certificate Legends.  Subject to
adjustment as provided under subparagraph (d)(1) below, the total number of
shares of common stock of the Company (“Company Stock”) with respect to which
Awards may be granted pursuant to the Plan shall not exceed 3,000,000 in the
aggregate.  Shares issued pursuant to the Plan may be authorized but unissued
Company Stock, authorized and issued Company Stock held in the Company’s
treasury or Company Stock acquired by the Company for the purposes of the
Plan.  The Committee may direct that any stock certificate evidencing shares
issued pursuant to the Plan shall bear a legend setting forth such restrictions
on transferability as may apply to such shares.


(b)           Limits.  Except as otherwise provided specifically herein, no
provision of this Plan shall be deemed to limit the number or value of shares
otherwise available for Awards under the Plan. Subject to adjustment as provided
in subparagraph (d) below, in any calendar year, no Participant shall be granted
Awards in respect of (i) more than 500,000 shares of Company Stock in the form
of grants of Options or Stock Appreciation Rights, or (ii) more than 500,000
shares of Company Stock in the form of grants of Restricted Stock, Stock Units
or Stock

 
- 2 -

--------------------------------------------------------------------------------

 
Grants.  Any Awards granted and subsequently canceled or deemed to be canceled
in a calendar year shall count against this limit even after their cancellation.


(c)           Certain Shares to Become Available Again. If any shares subject to
an Award are forfeited, cancelled, exchanged or surrendered or if an Award
otherwise terminates or expires without a distribution of shares to the
Participant, the shares of Company Stock with respect to such Award shall, to
the extent of any such forfeiture, cancellation, exchange, surrender,
termination or expiration, again be available for Awards under the Plan.
Notwithstanding the foregoing, shares of Company Stock that are exchanged by a
Participant or withheld by the Company as full or partial payment in connection
with any Award under the Plan, as well as any shares of Company Stock exchanged
by a Participant or withheld by the Company or any Affiliate to satisfy the tax
withholding obligations related to any Award under the Plan, shall not be
available for subsequent Awards under the Plan. Upon the exercise of any Award
granted in tandem with any other Awards, such related Awards shall be cancelled
to the extent of the number of shares of Company Stock as to which the Award is
exercised. In addition, (i) to the extent an Award is paid or settled in cash,
the number of shares of Company Stock with respect to which such payment or
settlement is made shall again be available for grants of Awards pursuant to the
Plan and (ii) Shares of Company Stock underlying Awards that can only be settled
in cash shall not be counted against the aggregate number of shares of Company
Stock available for Awards under the Plan.


(d)           Adjustments to Available Shares and Existing Awards Upon Changes
in Company Stock or Certain Other Events.  In the event that any special or
extraordinary dividend or other extraordinary distribution is declared (whether
in the form of cash, Company Stock, or other property), or there occurs any
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange or other
similar corporate transaction or event, the Committee shall adjust, as it deems
necessary or appropriate, (1) the number and kind of shares of stock which may
thereafter be issued in connection with Awards, (2) the number and kind of
shares of stock or other property, including cash, issued or issuable in respect
of outstanding Awards, (3) the exercise price, grant price or purchase price
relating to any Award, and (4) the limitations set forth in Section 1.5(a) and
(b); provided that, with respect to Incentive Stock Options, such adjustment
shall be made in accordance with Section 424 of the Code, and provided further
that no such adjustment shall cause any Award hereunder which is or becomes
subject to Section 409A of the Code to fail to comply with the requirements of
such section.  Except as expressly provided in the Plan, no Participant shall
have any rights by reason of any subdivision or consolidation of shares of stock
of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation.  Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Company Stock subject to an Award or the exercise price of
any option or stock appreciation right.


(e)           Limitation on Vesting for Awards.  Notwithstanding any provision
of the Plan to the contrary, any stock-settled Award that vests solely on the
basis of the passage of time (e.g., not on the basis of achievement of
performance goals) shall not vest more quickly than

 
- 3 -

--------------------------------------------------------------------------------

 
 
ratably over a three (3)-year period following the date of grant, except that
the Award Agreement may reflect, or the Committee may in its discretion provide
after the date of grant for, earlier or accelerated vesting (on a full or pro
rata basis) (i) in the event of the Participant’s death, disability, retirement,
or involuntary Termination of Service, (ii) upon a merger, sale of assets,
reorganization or similar change in control of the Company, or (iii) in
connection with establishing the terms and conditions of employment of a
Participant necessary for the recruitment of the Participant.  The provisions of
this Section 1.5(e) shall not apply to (x) any Award that becomes vested based
on the achievement of performance goals over a period of at least one year, (y)
Director Stock Awards granted under Section 2.8, or (z) Awards involving an
aggregate number of shares of Company Stock not exceeding 5% of the number of
shares available for Awards under Section 1.5(a).


ARTICLE II
AWARDS UNDER THE PLAN


2.1           Agreements Evidencing Awards


Each Award granted under the Plan shall be evidenced by a written agreement (an
“Award Agreement”), which shall contain such provisions as the Committee may in
its sole discretion deem necessary or desirable.  By accepting an Award pursuant
to the Plan, a Participant thereby agrees that the Award shall be subject to all
of the terms and provisions of the Plan and the applicable Award Agreement.


2.2           Stock Options


(a)           General. The Committee may issue Awards in the form of options to
acquire Company Stock (“Options”), which may be in the form of Non-Qualified
Options or Incentive Stock Options hereunder.


(b)           Exercise Price. Each Award Agreement with respect to an Option
shall set forth the amount per share (the “Option Exercise Price”) payable by
the Participant to the Company upon exercise of the Option. The Option Exercise
Price shall be equal to or greater than the Fair Market Value of a share of
Company Stock on the date of grant.


(c)           Exercisability.  Each Option shall become exercisable at the time
determined by the Committee and set forth in the applicable Award Agreement. At
the time of grant of an Option, the Committee may impose such restrictions or
conditions to the exercisability of the Option as it, in its absolute
discretion, deems appropriate, including, but not limited to, achievement of
performance goals based on one or more Business Criteria. Subject to
Section 2.2(d) hereof, the Committee shall determine and set forth in the
applicable Award Agreement the expiration date of each Option, which shall be no
later than the tenth anniversary of the date of grant of the Option.


(d)           Exercise.  An Option shall be exercised by delivering the form of
notice of exercise provided by the Company. Payment for shares of Company Stock
purchased upon the exercise of an Option shall be made on the effective date of
such exercise by one or a combination of the following means: (A) in cash or by
personal check, certified check, bank
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
cashier’s check or wire transfer; (B) in shares of Company Stock owned by the
Participant and valued at their Fair Market Value on the effective date of such
exercise; (C) by a “net exercise” method under which the Company reduces the
number of shares of Company Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
Option Exercise Price; or (D) by any such other methods (including broker
assisted cashless exercise) as the Committee may from time to time authorize;
provided, however, that in the case of a Participant who is subject to
Section 16 of the 1934 Act, the method of making such payment shall be in
compliance with applicable law. Except as authorized by the Committee, any
payment in shares of Company Stock shall be effected by the delivery of such
shares to the Secretary of the Company, duly endorsed in blank or accompanied by
stock powers duly executed in blank, together with any other documents and
evidences as the Secretary of the Company shall require.


(e)           Special Rules for Incentive Stock Options.  Incentive Stock
Options may only be granted to employees of the Company and its Affiliates, in
accordance with the provisions of Section 422 of the Code. To the extent that
the aggregate Fair Market Value of shares of Company Stock with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year under the Plan and any other stock option plan of the
Company or an Affiliate shall exceed $100,000, such Options shall be treated as
Nonqualified Stock Options. For purposes of this Section 2.2(e), Fair Market
Value shall be determined as of the date on which each such Incentive Stock
Option is granted. No Incentive Stock Option may be granted to an individual if,
at the time of the proposed grant, such individual owns (or is deemed to own
under the Code) stock possessing more than ten percent of the total combined
voting power of all classes of stock of the Company unless (A) the exercise
price of such Incentive Stock Option is at least 110% of the Fair Market Value
of a share of Company Stock at the time such Incentive Stock Option is granted
and (B) such Incentive Stock Option is not exercisable after the expiration of
five years from the date such Incentive Stock Option is granted.


(f)           Termination of Services  In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate for any reason other than (i) Cause, (ii) death or (iii) disability or
retirement, each Option granted to such Participant, to the extent that it is
exercisable at the time of such termination, shall, unless otherwise determined
by the Committee at the time of grant as set forth in the applicable Award
Agreement, remain exercisable for the 90 day period following such termination,
but in no event following the expiration of its term. Each Option that remains
unexercisable as of the date of such a termination shall be terminated at the
time of such termination (except as may be otherwise determined by the
Committee). In the event that the employment of a Participant with the Company
(or the Participant’s service to the Company) shall terminate on account of the
death, disability or, with respect to any Non-Qualified Stock Option, retirement
of the Participant (in the case of disability or retirement as determined by the
Committee), each Option granted to such Participant that is outstanding and
vested as of the date of such termination shall, unless otherwise determined by
the Committee at the time of grant as set forth in the applicable Award
Agreement, remain exercisable by the Participant (or such Participant’s legal
representatives, heirs or legatees) for the one year period following such
termination, but in no event following the expiration of its term. Each Option
that remains unexercisable as of the date of a termination

 
- 5 -

--------------------------------------------------------------------------------

 
due to death, disability or retirement shall be terminated at the time of such
termination (except as may be otherwise determined by the Committee). In the
event of the termination of a Participant’s employment for Cause, each
outstanding Option granted to such Participant shall terminate at the
commencement of business on the date of such termination.


(g)           Transferability of Options.  Except as otherwise provided in an
applicable Award Agreement evidencing an Option, during the lifetime of a
Participant, each Option granted to a Participant shall be exercisable only by
the Participant and no Option shall be assignable or transferable otherwise than
by will or by the laws of descent and distribution.  Notwithstanding the
foregoing, the Committee may, in any applicable Award Agreement evidencing an
Option (other than an Incentive Stock Option to the extent inconsistent with the
requirements of section 422 of the Code applicable to Incentive Stock Options),
permit a Participant to transfer all or some of the Options to (i) the
Participant’s spouse, children or grandchildren (“immediate family members”),
(ii) a trust or trusts for the exclusive benefit of such immediate family
members, or (iii) other parties approved by the Committee in its absolute
discretion.  Following any such transfer, any transferred Options shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to the transfer.  In addition, a Non-Qualified Stock Option shall be
transferable pursuant to a “domestic relations order” as defined in the Code or
Title I of the Employment Retirement Income Security Act of 1974, as amended, or
related applicable regulations.


2.3           Stock Appreciation Rights


(a)           General. The Committee may issue Awards in the form of the right
to receive, on exercise, an amount equal to the increase, if any, in the Fair
Market Value of a share of Company Stock from the date of grant to the date of
exercise, as further described below (a “Stock Appreciation Right”).


(b)           Stock Appreciation Right Grants in Connection with Options.  A
Stock Appreciation Right may be granted in connection with an Option, either at
the time of grant or, with respect to a Nonqualified Stock Option, at any time
thereafter during the term of the Option, or may be granted unrelated to an
Option. At the time of grant of a Stock Appreciation Right, the Committee may
impose such restrictions or conditions to the exercisability of the Stock
Appreciation Right as it, in its absolute discretion, deems appropriate,
including, but not limited to, achievement of performance goals based on one or
more Business Criteria. The term of a Stock Appreciation Right granted without
relationship to an Option shall not exceed ten years from the date of grant. In
addition, the exercise price of a Stock Appreciation Right shall be equal to or
greater than the Fair Market Value of a share of Company Stock on the date of
grant.


(c)           Surrender of Option upon Exercise of Related Stock Appreciation
Right.  A Stock Appreciation Right related to an Option shall require the
holder, upon exercise, to surrender such Option with respect to the number of
shares as to which such Stock Appreciation Right is exercised, in order to
receive payment of any amount computed pursuant to Section 2.3(e). Such Option
will, to the extent surrendered, then cease to be exercisable.
 
 
- 6 -

--------------------------------------------------------------------------------

 

(d)           Relationship Between Stock Appreciation Right and Related
Option.  Subject to Section 2.3(i) and to such rules and restrictions as the
Committee may impose, a Stock Appreciation Right granted in connection with an
Option will be exercisable at such time or times, and only to the extent that a
related Option is exercisable. All Stock Appreciation Rights shall be
non-transferable (except to the extent that such related Option may be
transferable), except by will or the laws of descent and distribution or except
as otherwise determined by the Committee for estate planning purposes.


(e)           Payment.  Upon the exercise of a Stock Appreciation Right whether
related or unrelated to an Option, the holder will be entitled to receive
payment of an amount determined by multiplying:


(i)           the excess of the Fair Market Value of a share of Company Stock on
the date of exercise of such Stock Appreciation Right over the exercise price of
the Stock Appreciation Right, by


(ii)          the number of shares as to which such Stock Appreciation Right is
exercised.


(f)           Limit on Payment.  Notwithstanding subsection (e) above, the
Committee may place a limitation on the amount payable upon exercise of a Stock
Appreciation Right. Any such limitation must be determined as of the date of
grant and noted in the applicable Award Agreement.


(g)           Form of Payment.  Payment of the amount determined under
subsection (e) above may be made solely in whole shares of Company Stock valued
at their Fair Market Value on the date of exercise of the Stock Appreciation
Right or alternatively, in the sole discretion of the Committee, solely in cash
or a combination of cash and shares. If the Committee decides that payment will
be made in shares of Company Stock, and the amount payable results in a
fractional share, payment for the fractional share will be made in cash.


(h)           Adjustment or Replacement.  Other than with respect to an
adjustment described in Section 1.5(d), in no event shall the exercise price
with respect to a Stock Appreciation Right be reduced following the grant of a
Stock Appreciation Right, nor shall a Stock Appreciation Right be cancelled in
exchange for a replacement Stock Appreciation Right with a lower exercise price
or in exchange for another type of Award or cash payment without stockholder
approval.


(i)           Termination of Services.  In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate for any reason other than (i) Cause, (ii) death or (iii) disability or
retirement, each Stock Appreciation Right granted to such Participant, to the
extent that it is exercisable at the time of such termination, shall, unless
otherwise determined by the Committee at the time of grant as set forth in the
applicable Award Agreement, remain exercisable for the 90 day period following
such termination, but in no event following the expiration of its term. Any
Stock Appreciation Right that is not exercisable as of the date of such a
termination shall be terminated at the time of such

 
- 7 -

--------------------------------------------------------------------------------

 
termination (except as may be otherwise determined by the Committee). In the
event that the employment of a Participant with the Company (or the
Participant’s service to the Company) shall terminate on account of the death,
disability or retirement of the Participant (in the case of disability or
retirement as determined by the Committee), each Stock Appreciation Right
granted to such Participant that is outstanding and vested as of the date of
such termination shall, unless otherwise determined by the Committee at the time
of grant as set forth in the applicable Award Agreement, remain exercisable by
the Participant (or such Participant’s legal representatives, heirs or legatees)
for the one year period following such termination, but in no event following
the expiration of its term. Each Stock Appreciation Right that remains
unexercisable as of the date of a termination due to death, disability or
retirement shall be terminated at the time of such termination (except as may be
otherwise determined by the Committee). In the event of the termination of a
Participant’s employment for Cause, each outstanding Stock Appreciation Right
granted to such Participant shall terminate at the commencement of business on
the date of such termination.


2.4           Restricted Stock


(a)           General. The Committee may issue Awards consisting of shares of
Company Stock issued subject to restrictions as described below (“Restricted
Stock”).


(b)           Price.  At the time of the grant of shares of Restricted Stock,
the Committee shall determine the price, if any, to be paid by the Participant
for each share of Restricted Stock subject to the Award.


(c)           Vesting Date.  At the time of the grant of shares of Restricted
Stock, the Committee shall establish a vesting date or vesting dates with
respect to such shares. The Committee may divide such shares into classes and
assign a different vesting date for each class. Provided that all conditions to
the vesting of a share of Restricted Stock are satisfied, and subject to Section
2.4(i), upon the occurrence of the vesting date with respect to a share of
Restricted Stock, such share shall vest and the restrictions of Section 2.4(e)
shall lapse.


(d)           Conditions to Vesting.  At the time of the grant of shares of
Restricted Stock, the Committee may impose such restrictions or conditions to
the vesting of such shares as it, in its absolute discretion, deems appropriate,
including, but not limited to, achievement of performance goals based on one or
more Business Criteria. The Committee may also provide that the vesting or
forfeiture of shares of Restricted Stock may be based upon the achievement of,
or failure to achieve, certain levels of performance and may provide for partial
vesting of Restricted Stock in the event that the maximum level of performance
is not met if the minimum level of performance has been equaled or exceeded.


(e)           Restrictions on Transfer Prior to Vesting.  Prior to the vesting
of a share of Restricted Stock, such Restricted Stock may not be transferred,
assigned or otherwise disposed of, and no transfer of a Participant’s rights
with respect to such Restricted Stock, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Immediately upon any attempt
to transfer such rights, such shares, and all of the rights related thereto,
shall be forfeited by the Participant.

 
- 8 -

--------------------------------------------------------------------------------

 
(f)           Dividends on Restricted Stock.  The Committee in its discretion
may require that any dividends paid on shares of Restricted Stock be held in
escrow until all restrictions on such shares have lapsed.


(g)           Issuance of Certificates.  The Committee may, upon such terms and
conditions as it determines, provide that (1) a certificate or certificates
representing the shares underlying a Restricted Stock Award shall be registered
in the Participant’s name and bear an appropriate legend specifying that such
shares are not transferable and are subject to the provisions of the Plan and
the restrictions, terms and conditions set forth in the applicable Award
Agreement, (2) such certificate or certificates shall be held in escrow by the
Company on behalf of the Participant until such shares become vested or are
forfeited or (3) the Participant’s ownership of the Restricted Stock shall be
registered by the Company in book entry form.


(h)           Consequences of Vesting.  Upon the vesting of a share of
Restricted Stock pursuant to the terms hereof, the restrictions of Section
2.4(e) shall lapse with respect to such share. Following the date on which a
share of Restricted Stock vests, the Company shall cause to be delivered to the
Participant to whom such shares were granted, a certificate evidencing such
share, which may bear a restrictive legend, if the Committee determines such a
legend to be appropriate.


(i)           Effect of Termination of Employment (or Provision of
Services).  Except as may otherwise be provided in the applicable Award
Agreement, and subject to the Committee’s authority under Section 1.2 hereof,
upon the termination of a Participant’s employment (or upon cessation of such
Participant’s services to the Company) for any reason, any and all shares to
which restrictions on transferability apply shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company. In the event
of a forfeiture of shares pursuant to this section, the Company shall repay to
the Participant (or the Participant’s estate) any amount paid by the Participant
for such shares. In the event that the Company requires a return of shares, it
shall also have the right to require the return of all dividends paid on such
shares, whether by termination of any escrow arrangement under which such
dividends are held or otherwise.


2.5           Stock Units


(a)           General. The Committee may issue Awards in the form of rights to
receive, at a future time, an amount equal to the Fair Market Value of a share
of Company Stock (a “Stock Unit”).


(b)           Vesting Date.  At the time of the grant of Stock Units, the
Committee shall establish a vesting date or vesting dates with respect to such
Stock Units. The Committee may divide such shares into classes and assign a
different vesting date for each class. Provided that all conditions to the
vesting of the Stock Units imposed pursuant to Section 2.5(c) are satisfied, and
subject to Section 2.5(d), upon the occurrence of the vesting date with respect
to the Stock Units, such units shall vest.

 
- 9 -

--------------------------------------------------------------------------------

 
(b)           Benefit Upon Vesting.  Unless otherwise provided in an Award
Agreement, upon the vesting of Stock Units, the Participant shall be paid,
within thirty (30) days of the date on which such units vest, an amount, in cash
and/or shares of Company Stock, as determined by the Committee. In the case of
Awards denominated in shares of Company Stock, the amount per Stock Unit shall
be equal to the sum of (1) the Fair Market Value of a share of Company Stock on
the date on which such Stock Units vest and (2) the aggregate amount of cash
dividends paid with respect to a share of Company Stock during the period
commencing on the date on which the Stock Units were granted and terminating on
the date on which such units vest. In the case of Awards denominated in cash,
the amount per Stock Unit shall be equal to the cash value of the Stock Unit on
the date on which such Stock Units vest.


(c)           Conditions to Vesting.  At the time of the grant of Stock Units,
the Committee may impose such restrictions or conditions to the vesting of such
units as it, in its absolute discretion, deems appropriate, including, but not
limited to, achievement of performance goals based on one or more Business
Criteria.


(d)           Effect of Termination of Employment (or Provision of
Services).  Except as may otherwise be provided in the applicable Award
Agreement, and subject to the Committee’s authority under to Section 1.2 hereof,
Stock Units that have not vested, together with any dividend equivalents deemed
to have been credited with respect to such unvested units, shall be forfeited
upon the Participant’s termination of employment (or upon cessation of such
Participant’s services to the Company) for any reason.


2.6           Stock Bonuses


(a)           General.  Subject to the requirements of Section 1(e), the
Committee may issue Awards in the form Company Stock issued as bonus
compensation (a “Stock Bonus”).


(b)           Issuance.  In the event that the Committee grants a Stock Bonus, a
certificate for the shares of Company Stock constituting such Stock Bonus shall
be issued in the name of the Participant to whom such grant was made and
delivered to such Participant as soon as practicable after the date on which
such Stock Bonus is payable.


2.7           Other Awards


Other forms of Award (“Other Awards”), valued in whole or in part by reference
to, or otherwise based on, Company Stock, including, but not limited to,
dividend equivalents, may be granted either alone or in addition to other Awards
(other than in connection with Options or Stock Appreciation Rights) under the
Plan. Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Awards shall be granted, the number of shares of Company Stock
to be granted pursuant to such Other Awards, or the manner in which such Other
Awards shall be settled (e.g., in shares of Company Stock or cash), or, subject
to the requirements of Section 1(e), the conditions to the vesting and/or
payment or settlement of such Other Awards (which may include, but not be
limited to, achievement of performance goals based on one or more Business
Criteria) and all other terms and conditions of such Other Awards.

 
- 10 -

--------------------------------------------------------------------------------

 
2.8           Annual Director Awards


(a)           Annual Grants.  In addition to any other Awards granted under this
Plan, as of the first business day immediately following the date of each annual
stockholder’s meeting of the Company and until modified by the Board (the
“Director Grant Date”), each non-employee director as of the applicable Director
Grant Date shall be granted 10,000 Options (each, a “Director Stock Award”).


(b)           Terms of Director Stock Awards.  Each Director Stock Award shall
be subject to the following terms, as well as such other terms and conditions as
may be set forth in any applicable Award Agreement:


(i)           The Director Stock Award shall vest and be settled in four (4)
substantially equal quarterly installments, with the first installment being
issued on the later of (A) the last business day of the quarter in which the
annual meeting occurs, and (B) ten (10) days following the date of the annual
meeting.


(ii)           If an eligible director has a Termination of Service prior to
full issuance of a Director Stock Award due to death or disability (as
determined by the Board), such Director Stock Award shall be deemed fully vested
and the director (or the director’s estate) shall be entitled to receive all
remaining installments of the Director Stock Award, which shall be issued within
thirty (30) days following the director’s Termination of Service. If an eligible
director has a Termination of Service prior to full issuance of a Director Stock
Award for any reason other than death or disability, any remaining installments
shall be forfeited immediately upon the director’s Termination of Service.


2.9           Clawback


Notwithstanding any provisions in this Plan or any award agreement to the
contrary, any compensation, payments, or benefits provided hereunder (or profits
realized from the sale of Common Stock relating to awards granted hereunder),
whether in the form of cash or otherwise, shall be subject to a clawback to the
extent necessary to comply with the requirements of any applicable law,
including but not limited to, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Section 304 of the Sarbanes-Oxley Act of 2002, or any
regulations promulgated thereunder.


ARTICLE III
DEFINITIONS


3.1           “1934 Act” is defined in Section 1.2(a).


3.2           “Affiliate” means an entity in which, directly or indirectly
through one or more intermediaries, the Company has at least a fifty percent
(50%) ownership interest or, where

 
- 11 -

--------------------------------------------------------------------------------

 
permissible under Section 409A of the Code, at least a twenty percent (20%)
ownership interest; provided, however, for purposes of any grant of an Incentive
Stock Option, “Affiliate” means a corporation which, for purposes of Section 424
of the Code, is a parent or subsidiary of the Company, directly or indirectly.


3.3           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Stock Unit, Stock Bonus or Other Award granted pursuant to the
terms of the Plan.


3.4           “Award Agreement” is defined in Section 2.1.


3.5           “Board” is defined in Section 1.2(a).


3.6           “Business Criteria” shall mean (1) return on total stockholder
equity; (2) earnings or book value per share of Company Stock; (3) net income
(before or after taxes); (4) earnings before all or any interest, taxes,
depreciation and/or amortization ("EBIT", "EBITA" or "EBITDA"); (5) inventory
goals; (6) return on assets, capital or investment; (7) market share; (8) cost
reduction goals; (9) earnings from continuing operations; (10) levels of
expense, costs or liabilities; (11) unit level performance; (12) operating
profit; (13) sales or revenues; (14) stock price appreciation; (15) total
stockholder return; (16) implementation or completion of critical projects or
processes; or (17) any combination of the foregoing. Where applicable, Business
Criteria may be expressed in terms of attaining a specified level of the
particular criteria or the attainment of a percentage increase or decrease in
the particular criteria, and may be applied to one or more of the Company, an
Affiliate, or a division or strategic business unit of the Company, or may be
applied to the performance of the Company relative to a market index, a group of
other companies or a combination thereof, all as determined by the Committee.
The Business Criteria may be subject to a threshold level of performance below
which no payment will be made (or no vesting will occur), levels of performance
at which specified payments will be made (or specified vesting will occur), and
a maximum level of performance above which no additional payment will be made
(or at which full vesting will occur). Each of the Business Criteria shall be
determined, where applicable and except as otherwise provided by the Committee,
in accordance with generally accepted accounting principles and shall be subject
to certification by the Committee; provided that the Committee shall have the
authority to make equitable adjustments to the Business Criteria in recognition
of unusual or non-recurring events affecting the Company or any Affiliate or the
financial statements of the Company or any Affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles.


3.7           “Cause” shall mean:


(i)           to the extent that there is an employment, severance or other
agreement governing the relationship between the Participant and the Company,
which agreement contains a definition of “cause,” Cause shall have the meaning
as defined therein; and otherwise,

 
- 12 -

--------------------------------------------------------------------------------

 

(ii)           the Participant’s termination of employment or services by the
Company on account of any one or more of the following:


(A)           the Participant’s willful and intentional repeated failure or
refusal, continuing after notice that specifically identifies the breach(es)
complained of, to perform substantially his or her material duties,
responsibilities and obligations (other than a failure resulting from
Participant’s incapacity due to physical or mental illness or other reasons
beyond the control of Participant), and which failure or refusal results in
demonstrable direct and material injury to the Company;


(B)           any willful and intentional act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude
(collectively, “Fraud”), that results in demonstrable direct and material injury
to the Company; and


(C)           conviction of (or a plea of nolo contendere to) an offense that is
a felony in the jurisdiction involved or which is a misdemeanor in the
jurisdiction involved but which involves Fraud.


For purposes of determining whether Cause exists, no act, or failure to act, on
a Participant’s part shall be deemed “willful” or “intentional” unless done, or
omitted to be done, by such Participant in bad faith, and without reasonable
belief that his or her action or omission was in the best interests of the
Company.


Any rights the Company may have hereunder in respect of the events giving rise
to Cause shall be in addition to the rights the Company may have under any other
agreement with a Participant or at law or in equity.  Any determination of
whether a Participant’s employment is (or is deemed to have been) terminated for
Cause for purposes of the Plan or any award hereunder shall be made by the
Committee in its discretion.  If, subsequent to a Participant’s voluntary
termination or involuntary termination without Cause, it is discovered that the
Participant’s employment could have been terminated for Cause, the Committee may
deem such Participant’s employment to have been terminated for Cause.  A
Participant’s termination for Cause shall be effective as of the date of the
occurrence of the event giving rise to Cause, regardless of when the
determination of Cause is made.


3.8           “Code” is defined in Section 1.2(a).


3.9           “Committee” is defined in Section 1.2(a).


3.10         “Company” is defined in Section 1.1.


3.11         “Company Stock” is defined in Section 1.5(a).


3.12         “Fair Market Value” shall be the closing price on any exchange or
listing service on which the Company Stock is traded (or if the Company Stock is
traded on multiple exchanges

 
- 13 -

--------------------------------------------------------------------------------

 
or listing services, the exchange or listing service on which the greatest
volume of Company Stock is traded), and if no such price is reported for such
day, the average of the high bid and low asked price of Company Stock as
reported for such day.  If no quotation is made for the applicable day, the Fair
Market Value of a share of Company Stock on such day shall be determined in the
manner set forth in the preceding sentence using quotations for the next
preceding day for which there were quotations, provided that such quotations
shall have been made within the ten (10) business days preceding the applicable
day.  Notwithstanding the foregoing, if deemed necessary or appropriate by the
Committee, the Fair Market Value of a share of Company Stock on any day shall be
determined by such methods or procedures as shall be established from time to
time by the Committee; provided that any such determination shall comply with
regulations promulgated under Section 409A of the Code.


3.13         “Incentive Stock Option” means an Option that is intended to
qualify for special federal income tax treatment pursuant to sections 421 and
422 of the Code as now constituted or subsequently amended, or pursuant to a
successor provision of the Code, and which is so designated in the applicable
award agreement.  Any option that is not specifically designated as an Incentive
Stock Option shall under no circumstances be considered an Incentive Stock
Option.


3.14         “Non-Qualified Option” means an Option that is not an Incentive
Stock Option.


3.15         “Option” is defined in Section 2.2(a).


3.16         “Other Award” is defined in Section 2.7.


3.17         “Plan” is defined in Section 1.1.


3.18         “Plan Action” is defined in Section 4.2(a).


3.19         “Qualified Member” is defined in Section 1.2(a).


3.20         “Restricted Stock” is defined in Section 2.4(a).


3.21         “Rule 16b-3” is defined in Section 1.2(a).


3.22         “Stock Appreciation Right” is defined in Section 2.3(a).


3.23         “Stock Bonus” is defined in Section 2.6(a).


3.24         “Stock Unit” is defined in Section 2.5(a).


3.25         “Termination of Service” means the voluntary or involuntary
termination of a Participant’s service as an employee, director or consultant
with the Company or an Affiliate for any reason, including death, disability,
retirement or as the result of the divestiture of the Participant’s employer or
any similar transaction in which the Participant’s employer ceases to be the
Company or one of its Affiliates.  Whether entering military or other government
service

 
- 14 -

--------------------------------------------------------------------------------

 
shall constitute Termination of Service, or whether and when a Termination of
Service shall occur as a result of disability, shall be determined in each case
by the Committee in its sole discretion.


ARTICLE IV
MISCELLANEOUS


4.1           Amendment of the Plan; Modification of awards


(a)           Amendment of the Plan.  The Board may from time to time suspend,
discontinue, revise or amend the Plan in any respect whatsoever, except that no
such amendment shall materially impair any rights or materially increase any
obligations under any award theretofore made under the Plan without the consent
of the Participant (or, upon the Participant’s death, the person having the
right to exercise the award).  For purposes of this Section 4.1, any action of
the Board or the Committee that in any way alters or affects the tax treatment
of any award or that in the sole discretion of the Board is necessary to prevent
an award from being subject to tax under Section 409A of the Code shall not be
considered to materially impair any rights of any Participant. The Board shall
determine, in its sole discretion, whether to submit any amendment of the Plan
to shareholders for approval; in making such determination it is expected that
the Board will take into account the requirements of any exchange on which the
Company Stock is listed, the prerequisites for favorable tax treatment to the
Company and Participants of awards made under the Plan, and such other
considerations as the Board deems relevant.


(b)           Modification of Awards.  The Committee may cancel any award under
the Plan.  Subject to Section 1(e), the Committee also may amend any outstanding
Award Agreement, including, without limitation, by amendment which would: (i)
accelerate the time or times at which the award becomes unrestricted or vested
or may be exercised; (ii) waive or amend any goals, restrictions or conditions
set forth in the Award Agreement; or (iii) waive or amend any applicable
provision of the Plan or Award Agreement with respect to the termination of the
award upon termination of employment or services, provided however, that no such
amendment may lower the exercise price of an outstanding option.  However, any
such cancellation or amendment (other than an amendment pursuant to paragraph
1.5(d)) that materially impairs the rights or materially increases the
obligations of a Participant under an outstanding award shall be made only with
the consent of the Participant (or, upon the Participant’s death, the person
having the right to exercise the award).  Any modification of an award in a
manner that would cause the award to be subject to tax under Section 409A of the
Code shall be deemed null and void.


(c)           No Repricing Without Shareholder Approval.  Notwithstanding any
provision herein to the contrary, the repricing of Options or Stock Appreciation
Rights is prohibited without prior approval of the Company’s stockholders.  For
this purpose, a “repricing” means any of the following (or any other action that
has the same effect as any of the following): (i) changing the terms of an
Option or Stock Appreciation Right to lower its Exercise Price; (ii) any other
action that is treated as a “repricing” under generally accepted accounting
principles; and (iii) repurchasing for cash or canceling an Option or Stock
Appreciation Right at a time when its Exercise Price is greater than the Fair
Market Value of the underlying Company Stock in exchange for another Award,
unless the cancellation and exchange occurs in connection

 
- 15 -

--------------------------------------------------------------------------------

 
with a change in capitalization or similar change under Section 1.5(d)
above.  Such cancellation and exchange as described in clause (iii) of the
preceding sentence would be considered a “repricing” regardless of whether it is
treated as a “repricing” under generally accepted accounting principles and
regardless of whether it is voluntary on the part of the Participant.


4.2           Consent Requirement


(a)           No Plan Action without Required Consent.  If the Committee shall
at any time determine that any consent is necessary or desirable as a condition
of, or in connection with, the granting of any award under the Plan, the
issuance or purchase of shares or exercise of other rights thereunder, or the
taking of any other action thereunder (each such action being hereinafter
referred to as a “Plan Action”), then such Plan Action shall not be taken or
permitted, in whole or in part, unless and until such consent shall have been
effected or obtained to the full satisfaction of the Committee.


(b)           Consent Defined.  The term “consent” as used herein with respect
to any Plan Action means (i) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
federal, state or local law, rule or regulation, (ii) any and all written
agreements and representations by the Participant with respect to the
disposition of shares, or with respect to any other matter, which the Committee
shall deem necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made and (iii) any and
all consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies.


4.3           Non-assignability


Except as expressly provided herein or by the terms of an Award Agreement: (a)
no Award or right granted to any person under the Plan or under any Award
Agreement shall be assignable or transferable other than by will or by the laws
of descent and distribution; and (b) all rights granted under the Plan or any
Award Agreement shall be exercisable during the life of the Participant only by
the Participant or the Participant’s legal representative.


4.4           Requirement of Notification of Election Under Section 83(b) of the
Code


If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under section 83(b) of
the Code (i.e., an election to include in gross income in the year of transfer
the amounts specified in section 83(b) of the Code), such Participant shall
notify the Company of such election within 10 days of filing notice of the
election with the Internal Revenue Service, in addition to any filing and
notification required pursuant to regulations issued under the authority of Code
section 83(b).


4.5           Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code


Each Participant of an Incentive Stock Option shall notify the Company of any
disposition of shares of Company Stock issued pursuant to the exercise of such
option under the

 
- 16 -

--------------------------------------------------------------------------------

 
circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), within ten (10) days of such disposition.


4.6           Withholding Taxes


(a)           With Respect to Cash Payments.  Whenever cash is to be paid
pursuant to an award under the Plan, the Company shall be entitled to deduct
therefrom an amount sufficient in its opinion to satisfy all federal, state and
other governmental tax withholding requirements related to such payment.


(b)           With Respect to Delivery of Company Stock.  Whenever shares of
Company Stock are to be delivered pursuant to an award under the Plan, the
Company shall be entitled to require as a condition of delivery that the
Participant remit to the Company an amount sufficient in the opinion of the
Company to satisfy all federal, state and other governmental tax withholding
requirements related thereto.  With the approval of the Committee, which
approval shall be at the Committee’s sole discretion, the Participant may
satisfy the foregoing condition by electing to have the Company withhold from
delivery shares having a value equal to the amount of tax to be withheld.  Such
shares shall be valued at their Fair Market Value as of the date on which the
amount of tax to be withheld is determined.  Fractional share amounts shall be
settled in cash.  Such a withholding election may be made with respect to all or
any portion of the shares to be delivered pursuant to an award.


4.7           Limitations Imposed by Section 162(m)


Notwithstanding any other provision hereunder, if and to the extent that the
Committee determines the Company’s federal tax deduction in respect of an award
may be limited as a result of section 162(m) of the Code, the Committee may
delay the exercise or payment, as the case may be, in respect of such options
until thirty (30) days following the earlier to occur of (A) the Participant’s
termination of employment and (B) the Company’s reasonable determination that
the Company’s federal tax deduction in respect of the award will not be limited
by reason of section 162(m).  In the event that a Participant exercises an
option at a time when the Participant is a 162(m) covered employee, and the
Committee determines to delay the exercise or payment, as the case may be, in
respect of any such award, the Committee shall credit cash or, in the case of an
amount payable in Company Stock, the Fair Market Value of the Company Stock,
payable to the Participant to a book account.  The Participant shall have no
rights in respect of such book account and the amount credited thereto shall not
be transferable by the Participant other than by will or laws of descent and
distribution.  The Committee may credit additional amounts to such book account
as it may determine in its sole discretion.  Any book account created hereunder
shall represent only an unfunded, unsecured promise by the Company to pay the
amount credited thereto to the Participant in the future.


4.8           Right of Discharge Reserved


Nothing in the Plan or in any Award Agreement shall confer upon any Participant
the right to continue employment with the Company or affect any right that the
Company may have to terminate such employment.

 
- 17 -

--------------------------------------------------------------------------------

 
4.9           Nature of Payments


(a)           Consideration for Services Performed.  Any and all grants of
awards and issuances of shares of Company Stock under the Plan shall be in
consideration of services performed for the Company by the Participant.


(b)           Not Taken into Account for Benefits.  All such grants and
issuances shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically otherwise provides.


4.10         Non-Uniform Determinations


The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated).  Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to (a) the persons to receive awards under the Plan and (b) the terms and
provisions of awards under the Plan.


4.11         Other Payments or Awards


Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.


4.12         Section 409A


Notwithstanding anything to the contrary contained in the Plan, the Plan is
intended to comply with Section 409A of the Code, and the provisions of the Plan
shall be interpreted and construed such that the grants, awards, payments and
benefits provided are either not subject to Section 409A of the Code or are in
compliance with Section 409A of the Code.


4.13         Headings


Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.


4.14         Effective Date and Term of Plan


(a)           Adoption; Stockholder Approval.  The Plan was adopted by the Board
on May 3, 2011, subject to approval by the Company’s stockholders.  All awards
under the Plan prior to such stockholder approval are subject in their entirety
to such approval.  If such approval

 
- 18 -

--------------------------------------------------------------------------------

 
is not obtained prior to the first anniversary of the date of adoption of the
Plan, the Plan and all awards thereunder shall terminate on that date.


(b)           Termination of Plan.  Unless sooner terminated by the Board or
pursuant to paragraph (a) above, the provisions of the Plan respecting the grant
of any award pursuant to which shares of Company Stock will be granted shall
terminate on the tenth anniversary of the adoption of the Plan by the Board, and
no such awards shall thereafter be made under the Plan.  All awards made under
the Plan prior to the its termination of shall remain in effect until such
awards have been satisfied or terminated in accordance with the terms and
provisions of the Plan and the applicable Award Agreements.


4.15         Restriction on Issuance of Stock Pursuant to Awards


The Company shall not permit any shares of Company Stock to be issued pursuant
to awards granted under the Plan unless such shares of Company Stock are fully
paid and non-assessable, within the meaning of Section 152 of the Delaware
General Corporation Law, except as otherwise permitted by Section 153(c) of the
Delaware General Corporation Law.


4.16         Governing Law


Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of laws.


4.17         Foreign Qualified Awards


Awards under the Plan may be granted to such employees of the Company and its
Affiliates who are residing in foreign jurisdictions as the Committee in its
sole discretion may determine from time to time. The Committee may adopt such
supplements to the Plan as may be necessary or appropriate to comply with the
applicable laws of such foreign jurisdictions and to afford Participants
favorable treatment under such laws; provided, however, that no Award shall be
granted under any such supplement with terms or conditions inconsistent with the
provision set forth in the Plan.


4.18         Dividend Equivalents


For any Award granted under the Plan (other than an Option or a Stock
Appreciation Right), the Committee shall have the discretion, upon the date of
grant or thereafter, to establish a dividend equivalent account with respect to
the Award, and the applicable Award Agreement or an amendment thereto shall
confirm such establishment.  If a dividend equivalent account is established,
the following terms shall apply:


(a)           Terms and Conditions.  Dividend equivalent accounts shall be
subject to such terms and conditions as the Committee shall determine and as
shall be set forth in the applicable Award Agreement.  Such terms and conditions
may include, without limitation, for the Participant’s account to be credited as
of the record date of each cash dividend on the Company Stock with an amount
equal to the cash dividends which would be paid with respect
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
to the number of shares of Company Stock then covered by the related Award if
such shares of Company Stock had been owned of record by the Participant on such
record date.


(b)           Unfunded Obligation.  Dividend equivalent accounts shall be
established and maintained only on the books and records of the Company and no
assets or funds of the Company shall be set aside, placed in trust, removed from
the claims of the Company’s general creditors, or otherwise made available until
such amounts are actually payable as provided hereunder.


(c)           Performance Award Limitations.  Notwithstanding any other
provision of the Plan to the contrary, amounts credited to a Participant’s
dividend equivalent account with respect to any unvested portions of an Award
whose vesting is subject to the achievement of specified Business Criteria or
other performance-based goals shall be subject to the same vesting or forfeiture
restrictions as the shares or units underlying the Award to which such dividend
equivalents relate.
 
 
 
- 20 -
 
 